DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerwin et al. (US 2004/0229894 A1), in view of West et al. (WO 93/23572).
Kerwin et al. teach that [0093] because telomerase is active only in tumor, germline, and certain stem cells of the hematopoietic system, other normal cells are not affected by telomerase inhibition therapy.  
Kerwin et al. teach that [0056] the shortening of telomere length can provide the signal for replicative senescence in normal cells.  Kerwin et al. teach that inhibition of telomerase activity can be an effective anti-cancer therapy. Thus, telomerase activity can prevent the onset of otherwise normal replicative senescence by preventing the normal reduction of telomere length and the concurrent cessation of cell replication that occurs in normal somatic cells after many cell divisions. In cancer cells, where the malignant phenotype is due to loss of cell cycle or growth controls or other genetic damage, an absence of telomerase activity permits the loss of telomeric DNA during cell division, resulting in chromosomal rearrangements and aberrations that lead ultimately to cell death. However, in cancer cells having telomerase activity, telomeric DNA is not lost during cell division, thereby allowing the cancer cells to become immortal, leading to a terminal prognosis for the patient.
Therefore, it was known to utilize telomerase inhibition therapy for tumor cells and that the shortening of telomere length can provide the signal for replicative 
The only method step that is instantly recited is testing a biological sample from a patient for the length or length distribution of telomeres.  This step would have been obvious given that the length of telomeres is known to provide the signal for replicative senescence in normal cells.  
Kerwin et al. teach that [0056] the shortening of telomere length can provide the signal for replicative senescence in normal cells.  Given that it was known that telomere length shortening in normal cells provides the signal for replicative senescence and that inhibition of telomerase activity can be an effective anti-cancer therapy, it would have been obvious to assay for telomere shortening in a patient that is already undergoing telomerase inhibition therapy and has already been diagnosed with a cancer.
One would expect telomerase inhibition therapy to inhibit telomerase and proliferation of cancer cells.  
Kerwin et al. teach [0011] a novel class of non-nucleoside molecules that are telomerase inhibitors. These compounds have demonstrated their ability to interact with telomeres which form structures called the G-quadruplex structures. As telomeres are involved in controlling the cell cycle, cell replication and aging, these inhibitors of telomerase prevent uncontrolled cell growth and the immortality of tumor cells.
West et al. teach methods for the determination of telomere length and telomerase activity, as well as the ability to inhibit telomerase activity to treat cancer 
West et al. teach that the inhibitor can be an oligonucleotide, more specifically a modified oligonucleotide to increase the stability of the agent (pages 17, 22, and 25) and that the cell can be neutrophils or monocytes (page 19).  West et al. teach that telomerase inhibitors can be readily identified using standard screening protocols and that the optimum level of each inhibitor can be readily determined (page 21).  The inhibitor can be formulated with a pharmaceutically acceptable buffer (page 22).
West et al. teach methods of measuring/assaying telomere length (page 31).  West et al. teach that procedures for measuring telomere length are known in the art.  For example, restriction endonuclease digestion can be used with enzymes that do not cleave telomeric DNA and the length of the fragment having detectable telomere DNA is separated according to molecular weight by agarose gel electrophoresis.  Nucleotide sequence analysis can be used because the sequence of the telomere is known (page 52).  West et al. teach that telomere length can be assessed by Southern analysis (page 68).
West et al. teach that telomere length is the best predictor of the remaining lifespan of cells (page 75).  Therefore, it would have been obvious to assay telomere length to predict the remaining lifespan of cells undergoing telomerase inhibition therapy.  
The instant claim recites monitoring a patient for an adverse event as the preamble, rather than as a step.  However, assaying for telomere length to predict the remaining lifespan of cells undergoing telomerase inhibition therapy meets the limitation 
West et al. teach that feeding the cells an oligonucleotide (TTAGGGTTAGGG) inhibits the ability of telomerase to elongate chromosome ends and leads to telomere shortening and senescence in cancer cells (page 65).  West et al. teach that the enzyme telomerase contains an RNA complementary to TTAGGG which allows it to recognize the telomeres and extend them by the addition of TTAGGG repeats.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635